Exhibit 1.3 BY-LAW NO. 1 a by-law relating generally to the transaction of the business and affairs of HELIX BIOPHARMA CORP. (the “Corporation”) TABLE OF CONTENTS Page # 1 ARTICLE 1 DEFINITIONS AND PRINCIPLES OF INTERPRETATION 1 1.1Definitions 1 1.2Interpretation 2 ARTICLE 2 GENERAL BUSINESS 2 2.1Registered Office 2 2.2Seal 2 2.3Financial Year 2 2.4Execution of Instruments 2 2.5 Execution in Counterpart, by Facsimile, and by Electronic Signature 2 2.6Voting Rights in Other Bodies Corporate 2 2.7Banking Arrangements 3 ARTICLE 3 BORROWING 3 3.1Borrowing 3 3.2Delegation 3 ARTICLE 4 DIRECTORS 3 4.1Duties of Directors 3 4.2Qualification 3 4.3Eligibility Requirements at Meetings 4 4.4Quorum 4 4.5Calling of Meetings 4 4.6Notice of Meetings 4 4.7First Meeting of New Board 5 4.8Chairperson and Secretary 5 4.9Votes to Govern 5 4.10Participation by Telephonic, Electronic or other Communication Facility 5 4.11Electronic Voting 5 4.12Conflict of Interest 5 ARTICLE 5 COMMITTEES 6 5.1Audit Committee 6 5.2Other Committees 6 5.3Procedure 6 ARTICLE 6 OFFICERS 6 6.1Appointment of Officers 6 6 ARTICLE 7 PROTECTION OF DIRECTORS AND OFFICERS 6 7.1Limitation of Liability 7 7.2Indemnity of Directors and Officers 8 7.3Indemnification of Others 8 7.4Insurance 8 7.5Indemnities Not Exclusive 8 ARTICLE 8 MEETINGS OF SHAREHOLDERS 8 8.1Annual Meetings 8 8.2Place of Meetings 9 8.3Notice of Meetings 9 8.4Participation in Meeting by Electronic Means 9 8.5Electronic Meetings 9 8.6Chairperson and Secretary 9 8.7Persons Entitled to be Present 9 8.8Quorum 10 8.9Shareholder Representatives 10 8.10Time for Deposit of Proxies 10 8.11Voting 10 8.12Ballots 10 8.13Electronic Voting 10 8.14Casting Vote 11 ARTICLE 9 SHARES 11 9.1Issuance 11 9.2Securities Records 11 9.3Transfer Agents and Registrars 12 9.4Non-recognition of Trusts 12 9.5Security Certificates 12 ARTICLE 10 DIVIDENDS AND RIGHTS 12 10.1Dividends 12 10.2Dividend Cheques 12 10.3Non-receipt of Cheques 13 10.4Unclaimed Dividends 13 ARTICLE 11 MISCELLANEOUS 13 11.1Timing of Delivery of Notices 13 11.2Waiver of Notice 13 11.3Omissions and Errors 14 11.4Invalidity 14 11.5Effective Date 14 11.6Repeal 14 ii BY-LAW NO. 1 a by-law relating generally to the transaction of the business and affairs of HELIX BIOPHARMA CORP. (the “Corporation”) ARTICLE 1 DEFINITIONS AND PRINCIPLES OF INTERPRETATION 1.1 Definitions In this by-law and all other by-laws of the Corporation: (a) “the Act” means the Canada Business Corporations Act or any statute which may be substituted therefor, including the regulations thereunder, as amended from time to time; (b) “articles” means the articles of the Corporation, as defined in the Act, and includes any amendments thereto; (c) “board” means the board of directors of the Corporation; (d) “by-laws” means the by-laws of the Corporation in force as amended or restated from time to time; (e) “director” means a director of the Corporation as defined in the Act; (f) “meeting of shareholders” means an annual meeting of shareholders or a special meeting of shareholders; (g) “non-business day” means Saturday, Sunday and any other day that is a holiday as defined in the Interpretation Act (Canada); (h) “officer” means an officer of the Corporation as defined in the Act; and (i) “person” includes an individual, partnership, association, body corporate, trustee, executor, administrator or legal representative. 1.2 Interpretation In this by-law and all other by-laws of the Corporation: (a) words importing the singular include the plural and vice-versa; and words importing gender include all genders; and (b) all words used in this by-law and defined in the Act shall have the meanings given to such words in the Act or in the related Parts thereof. ARTICLE 2 GENERAL BUSINESS 2.1 Registered Office The registered office of the Corporation shall be in the province within Canada specified in the articles and at such place and address therein as the board may from time to time determine. 2.2 Seal The Corporation may have a seal which shall be adopted and may be changed by the board. 2.3 Financial Year The financial year end of the Corporation shall be as determined by the board. 2.4 Execution of Instruments Deeds, transfers, assignments, contracts, obligations, certificates and other instruments shall be signed on behalf of the Corporation by any two directors or officers or as otherwise directed by the board. Notwithstanding the foregoing, any officer or director may sign certificates and similar instruments (other than share certificates) on the Corporation’s behalf with respect to any factual matters relating to the Corporation’s business and affairs, including certificates verifying copies of the articles, by-laws, resolutions and minutes of meetings of the Corporation. 2.5 Execution in Counterpart, by Facsimile, and by Electronic Signature (a) Subject to the Act, any instrument or document required or permitted to be executed by one or more persons on behalf of the Corporation may be signed by means of secure electronic signature (as defined in the Act) or facsimile; (b) Any instrument or document required or permitted to be executed by one or more persons may be executed in separate counterparts, each of which when duly executed by one or more of such persons shall be an original and all such counterparts together shall constitute one and the same such instrument or document; (c) Subject to the Act, wherever a notice, document or other information is required under the Act or the by-laws to be created or provided in writing, that requirement may be satisfied by the creation and/or provision of an electronic document. Notwithstanding the foregoing, the board may from time to time direct the manner in which and the person or persons by whom any particular instrument or class of instruments may or shall be signed. 2.6 Voting Rights in Other Bodies Corporate Any officer or director may execute and deliver proxies and take any other steps as in the officer’s or director’s opinion may be necessary or desirable to permit the exercise on behalf of the Corporation of voting rights attaching to any securities held by the Corporation.In addition, the board may from time to time direct the manner in which and the persons by whom any particular voting rights or class of voting rights may or shall be exercised. 2 2.7 Banking Arrangements The banking business of the Corporation, or any part or division of the Corporation, shall be transacted with such bank, trust company or other firm or body corporate as the board may designate, appoint or authorize from time to time and all such banking business, or any part thereof, shall be transacted on the Corporation’s behalf by such one or more officers or other persons as the board may designate, direct or authorize from time to time and to the extent thereby provided. ARTICLE 3 BORROWING 3.1 Borrowing Without limit to the powers of the board as provided in the Act, the board may from time to time on behalf of the Corporation: (a) borrow money upon the credit of the Corporation; (b) issue, reissue, sell or pledge debt obligations of the Corporation; (c) to the extent permitted by the Act, give, directly or indirectly, financial assistance to any person by means of a loan, a guarantee to secure the performance of an obligation or otherwise; and (d) mortgage, hypothecate, pledge or otherwise create a security interest in all or any property of the Corporation, owned or subsequently acquired, to secure any obligation of the Corporation. 3.2 Delegation Subject to the Act, the board may from time to time delegate to a director, a committee of directors, an officer or such other person or persons so designated by the board all or any of the powers conferred on the board by section 3.1 or by the Act to such extent and in such manner as the board shall determine at the time of each such delegation. ARTICLE 4 DIRECTORS 4.1 Duties of Directors The board shall manageor supervise the management of the business and affairs of the Corporation. 4.2 Election and Term The election of directors shall take place at each annual meeting of shareholders and all the directors then in office shall retire but, if qualified, shall be eligible for re-election.Where the shareholders adopt an amendment to the Articles to increase the number or minimum number of directors, the shareholders may, at the meeting at which they adopt the amendment, elect the additional number of directors authorized by the amendment.The election shall be by resolution.If an election of directors is not held at the proper time, the incumbent directors shall continue in office until their successors are elected. 3 4.3 Qualification At least twenty-five per cent (25%) of the directors of the Corporation must be resident Canadians.However, if the Corporation has less than four directors, at least one director must be a resident Canadian. 4.4 Eligibility Requirements at Meetings The board shall not transact business at a meeting, other than filling a vacancy in the board, unless at least twenty-five percent of the directors present are resident Canadians, or, if the Corporation has less than four directors, at least one of the directors present is a resident Canadian, except where (a) a resident Canadian director who is unable to be present approves in writing or by telephone or other communications facilities the business transacted at the meeting; and (b) the required number of resident Canadian directors would have been present had that director been present at the meeting. 4.5 Quorum A majority of the number of directors electedfrom time to time or, in the event that there are less than four directors, one director shall constitute a quorum for the transaction of business at any meeting of the board.
